914 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George P. KOULIZOS, Plaintiff-Appellant,Rita Koulizos, Plaintiff,v.FIRST HOLDING CORPORATION, Robert S. Hollander, Defendants,David G. Gee, Defendant-Appellee.
No. 90-1107.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1990.
ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the record that the district court entered an order on December 29, 1989, dismissing appellee Gee and directing him to submit to the court a statement for attorney fees incurred in the matter.  Appellant appealed from that order.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976).  No 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal be, and hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.